Citation Nr: 1416230	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-29 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral knee degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from July 1946 to November 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2013, the Veteran testified at a Board videoconference hearing before the undersigned; a transcript of the hearing is of record.  

In October 2013, the Board referred this matter to the Veteran's Health Administration (VHA) for an advisory opinion, which was received in November 2013.  The Board requested clarification; a supplemental opinion was provided in January 2014.  The Veteran and his representative were given the opportunity to provide argument or evidence with respect to the VHA opinions.  In February 2014, the Veteran indicated that he had had surgery on his right knee at the Minneapolis VA Medical Center (VAMC) in October 2013 and requested that these records be obtained in support of his appeal.  He waived initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  These records have been associated with his electronic folder in Virtual VA and have been considered in the disposition of the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral knee DJD did not manifest in service or within one year of discharge from active duty, and the preponderance of the evidence reflects that it is not attributable to service.  

CONCLUSION OF LAW

Bilateral knee DJD was not incurred in or aggravated by service and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant issue.  

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the record reflects that the AOJ provided the Veteran with the notice required under the VCAA in June 2010.  The claim was initially adjudicated in an August 2010 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to the claims herein decided in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  

The Board notes that the Veteran's service treatment records are missing and is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court of Appeals for the Federal Circuit elaborated on the VA's responsibility to obtain a veteran's service records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the AOJ has attempted on multiple occasions to locate the Veteran's service records.  In November 2006, the National Personnel Records Center (NPRC) indicated that the Veteran's records were destroyed in a fire and that no records were available from the Surgeon General's Office.  In November 2006 and June 2010, the AOJ sent the Veteran a letter that notified him that his records were destroyed in a July 1973 fire at the National Archives and Records Administration in St. Louis, Missouri, and requested that he fill out a form (NA Form 13055) and provide additional information to reconstruct his medical records.  He did not respond to either request.   

In September 2011, the AOJ issued a formal finding as to the unavailability of the Veteran's service records.  The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994) (citing Porter v. Brown, 5 Vet. App. 233, 237 (1993)).  In any event, as will be explained below, the Board finds the Veteran's statements of having sustained scraps, abrasions, and other injuries, including to his knees, when his parachute failed to deflate properly during airborne training in service to be both competent and credible, and service records are not necessary to establish that an in-service injury occurred.

The Board notes that the Veteran had right knee surgery at the Houston VAMC in 1954; however, no records were found at that facility or in its archives.  See August 2010 Formal Finding.  The Veteran was notified that the records were unavailable, stated that he did not have of the records in his possession, and requested that VA adjudicate his claim.  See August 2010 Report of General Information (VA Form 21-0820).  The Board notes that a Record of Hospitalization has been associated with his claims file showing that he was hospitalized for a tear of the right medial meniscus and underwent an arthrotomy and meniscectomy in 1954.  The Veteran also submitted photographs of himself in the hospital with a cast on his right knee.  The fact that the Veteran underwent right knee surgery in 1954 is established by the record and is not in dispute.

In this case, all identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his service connection claim in July 2010, and VHA advisory opinions were obtained in November 2013 and January 2014.  As will be explained below, there are some notable deficiencies in the July 2010 VA examiner's opinion, which is why the Board sought a VHA advisory opinion and clarification from Dr. J.P.  Dr. J.P. reviewed the Veteran's claims file, considered his complaints, reviewed the appropriate medical history, and ultimately provided complete rationales for all opinions expressed.  Collectively, the Board finds the examination report, along with the VHA advisory opinions, adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in June 2013.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.

Analysis

The Veteran contends that his current DJD of the knees is related to injuries he sustained during a parachute jump in 1947.  See Board Hearing Transcript (Tr.) at 3.  He testified that he missed the drop zone, landed on concrete, and was dragged some distance because his parachute failed to deflate properly.  Id. at 3, 10.  He stated that he sought medical treatment at sick call for scrapes and abrasions, but was not hospitalized and did not seek further treatment during service or take any over-the-counter medication.  Id. at 10-11.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Here, as will explained below, the Board finds, after careful consideration of the record, that the preponderance of the more probative evidence weighs against the claim.

The Veteran's November 1947 discharge examination report reflects that he had no musculoskeletal defects.  The Veteran testified that he continued to experience knee pain after service and that it progressively worsened until the point where his right knee began locking.  See Board Hearing Tr. at 13.  At this point, he sought treatment at the Houston VAMC.  Id. at 4.  He was diagnosed with a tear of the medial meniscus and underwent an arthrotomy and meniscectomy of the right knee in 1954.  He and his wife have submitted statements and testified that he has had chronic knee pain since service.  See his wife's June 2010 written statement, and his July 2010 written statement.  

A July 1998 private treatment record from Quello Clinic reflects that the Veteran complained of pain in the back of his right knee after he hyperextending it two weeks previously.  An August 1998 X-ray showed mild or early osteoarthritic changes in the right knee.  

An August 2009 VA outpatient treatment record notes that the Veteran stated that he had right knee pain and that DJD was shown on X-ray.  In November 2009, he reported that his knees had been painful for many years, but had worsened in the prior three years, making it difficult for him to walk and drive long distances.  It was noted that he was a paratrooper in the military and injured both knees repeatedly during jumps.  In February 2010, it was noted that the Veteran had a history of bilateral knee osteoarthritis.  He underwent a total right knee replacement in October 2013.

The report of the July 2010 VA examination reflects that the Veteran complained of knee pain on and off since the in-service parachute injury.  X-rays showed tricompartmental osteoarthritis in each knee.  The diagnosis was bilateral knee DJD.  The examiner opined that the Veteran's condition was not caused by or the result of military service.  He noted that the Veteran had surgery done on his right knee seven years after service and that the degenerative changes in the knees were symmetric, which indicated that it was part of the normal aging process.  The examiner opined that it was unlikely that the Veteran had a tear in his meniscus while on active duty because "it would have been symptomatic sooner."  The examiner further stated that although a meniscectomy could increase regression of arthritic change in the right knee, it would not affect his left knee and that any traumatic arthritis would be expected to be symptomatic within 10 years of surgery, and noted that the Veteran was walking four miles a day in 1991.  

In a May 2011 letter, Dr. H.E.O., a private physician who is Board certified in Obstetrics and Gynecology, reviewed the claims file and the July 2010 VA examination report.  The physician stated that X-rays of knees showing bilateral osteoarthritic changes were not surprising in an 82-year old man and that this was "obviously not the result of his military service."  However, the physician also opined that "there is absolutely no doubt in my mind that the trauma he suffered on that one particular jump was the precipitating factor that lead [sic] to the meniscectomy in 1954.  It is therefore indisputable, in my mind, that this is a service-connected problem.  Undeniably it is at least as likely as not that that is the case."  

In October 2013, the Board requested a VHA advisory opinion.  The Board noted that the July 2010 VA examiner's opinion failed to address the Veteran's statements that he has had chronic knee problems since the in-service injury.  He also testified that although he was able to walk four miles a day in 1991, he did so with pain and belief that he was improving his condition by doing so.  The Board noted that Dr. H.E.O.'s opinion was inadequate because he failed to explain the relationship between the right meniscus tear and the Veteran's current bilateral knee DJD.  Rather, he seemed to agree with the VA examiner's opinion that the Veteran's DJD is age-related.

In November 2013, Dr. J.P., a VA orthopedic surgeon, reviewed the Veteran's medical record.  He noted the Veteran's reports of trauma resulting from a parachute jump, but that he did not require major treatment at that time.  He also noted that the Veteran's discharge examination demonstrated no findings related to the knees.  He noted that the Veteran underwent a right medial meniscectomy in 1954, was capable of walking long distances, and that he had chronic knee pain that worsened in the past three years, requiring injections and oral medications.  The physician opined that the Veteran's bilateral degenerative arthritis was unlikely related to parachute jumping and most likely related to aging.  He further opined that it was unlikely that the 1954 meniscal tear was related to service and that "[i]f it were service related it should have been symptomatic sooner."  He indicated that "[t]here should have been more documented findings prior to 1954 if it were related to the 1946-1947 trauma."  

The Board requested clarification from Dr. J.P. in December 2013.  The Board pointed out that the Veteran reported having knee problems and pain since 1947 and requested clarification for the premise that the Veteran's 1954 meniscal tear "should have been symptomatic sooner."  In a January 2014 letter, Dr. J.P. opined that he did not believe the Veteran had a significant knee injury in 1947 that produced the meniscal tear that was diagnosed in 1954.  He based this conclusion on the fact that discharge examination demonstrated no knee abnormalities and that parachutists are more likely to sustain a fracture during a knee injury.  The physician acknowledged that a meniscectomy can lead to an increase in post-surgical osteoarthritis in that particular knee, but that the Veteran's degenerative arthritis was more likely than not related to aging.  He based this opinion on the fact that the Veteran had degenerative arthritis of both knees and he also noted that the medical literature indicates that parachutists do not have an increased prevalence of osteoarthritis of the knee.  In conclusion, the physician opined "[t]here is no causal relationship in this patient with bilateral knee degenerative arthritis and a meniscal tear in one knee.  The arthritis present in each knee is an age-related, chronic wear and tear phenomenon.  The [V]eteran had many years of useful function of the knees after his military service in spite of his subjective complaint of pain which he says began with his parachute jumping."  [Emphasis in the original].  

Initially, the Board notes that the Veteran has demonstrated the first and second elements required to establish service.  The evidence confirms that he has a current disability - bilateral knee DJD.  See July 2010 VA examination.  Furthermore, he has provided competent and credible statements and testimony regarding an in-service injury.  See, e.g., his May 2010 claim, his July 2010 written statement, and the June 2013 Board Hearing Tr. at 3, 10.  The evidence does not establish that DJD manifested in service, within one year of separation, or that there was a combination of manifestations sufficient to identify a disease entity and sufficient observation to establish chronicity at the time.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1337.  Hence, the remaining question is whether there is a causal relationship or nexus between the Veteran's current bilateral knee DJD and the in-service injury.  See 38 C.F.R. § 3.303(d).  As to this issue, the Board recognizes that there are several conflicting opinions of record; however, for the reasons explained below, the Board finds that the VHA advisory opinions provided by Dr. J.P. are especially probative.

Under such circumstances, the Board's duty is to assess the probative value of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  Where there is conflicting medical evidence, the Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.  Accordingly, in determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history/background) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  A VA examiner, however, need not discuss each piece of favorable evidence in the record.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012). 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative weight of a medical opinion comes from its reasoning, and the lack of discussion as to how the medical conclusions were arrived at prevents a proper assessment of whether those conclusions were based on a sufficient evidentiary basis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Horn v. Shinseki, 25 Vet. App. 231, 241-42 (2012).  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  However, a VA examination is not nonprobative simply because the opinion does not "explicitly lay out the examiner's journey from the facts to a conclusion."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, the VA examination report "must be read as a whole" to determine the examiner's rationale.  Id.  Consequently, if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.  Id.  

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

In making all determinations, the Board must also fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence must not be categorically dismissed as incompetent evidence of medical causation merely because it is lay evidence.  See King, 700 F.3d at 1345. 

Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 469, 470 (1994) (noting that a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 438 (J. Lance concurring).

Here, the evidence weighing against the Veteran's claim consists primarily of the November 1947 discharge examination showing no musculoskeletal defects at the time of separation, the July 2010 VA examiner's opinion, and the VHA advisory opinions by Dr. J.P.  To the extent the July 2010 VA examiner opined that it was unlikely that the meniscal tear was incurred while on active duty, the Board finds this opinion lacks probative value because it is unclear whether the examiner considered the Veteran's statements that he had knee pain since the 1947 injury.  However, Dr. J.P. also opined that the in-service injury did not produce the meniscal tear in 1954.  Notably, he based this opinion on the lack of any knee abnormalities at discharge and the fact that the Veteran did not require and major treatment at the time of the injury, which is consistent with the underlying record and the Veteran's own testimony.  See Board Hearing Tr. at 10-11.  Moreover, both the July 2010 VA examiner and Dr. J.P. opined that the Veteran's bilateral knee DJD was most likely due to aging and chronic wear and tear.  Even Dr. H.E.O. acknowledged that it was not surprising to see osteoarthritic changes in an 82-year old man and that this was obviously not the result of his military service.  

In this case, the Board finds especially probative the VHA advisory opinions provided by Dr. J.P.  His opinions were based on a careful review of the claims file and consideration of the Veteran's lay assertions.  Furthermore, as an orthopedic surgeon, he has the type of specialized training and esoteric knowledge necessary to provide an opinion on this particular matter.  He also provided detailed rationale for his opinions that is consistent with the contemporaneous medical record.  For these reasons, the opinions are afforded substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

On the other hand, the evidence favorable to the Veteran's claim holds little probative value.  In this regard, the Board acknowledges the positive opinion offered by Dr. H.E.O. that the in-service injury led to the 1954 meniscectomy of the right knee, but he provided no rationale for this conclusion.  Furthermore, he did not explain how the right knee meniscectomy led to the Veteran's current DJD in both knees.  In fact, he contradicted himself by stating that the osteoarthritic changes were obviously not the result of military service.  For these reasons, the Board finds Dr. H.E.O.'s opinion has very little, if any, probative value.  

The Board has also considered the Veteran's lay contentions, along with the statements provided by his wife, that his current knee problems are a result of his military service.  In the instant case, however, the Board finds that although the Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise, he is not competent to relate his current bilateral knee DJD to an in-service injury that occurred more than 60 years ago.  This particular inquiry is within the province of trained medical professionals because the arthritic process is a complex matter.  Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  As the Veteran and his wife are laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter, such as whether his current bilateral knee DJD is related to an injury that occurred in service more than 60 years ago.  
See Jandreau, 492 F. 3d at 1376 (Fed. Cir. 2007).  Hence, the lay assertions in this regard are greatly outweighed by competent and probative medical opinions discussed above.

For all the foregoing reasons, the Board finds that the claim of entitlement to service connection for bilateral knee DJD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral knee DJD is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


